975 F.2d 867
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Milton Terry KELTON, Appellant.
No. 92-1286WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 3, 1992.Filed:  September 17, 1992.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Milton Terry Kelton appeals from the sentence imposed by the district court under the Sentencing Guidelines.  Kelton's argument, however, is foreclosed by this court's contrary holding in United States v. Wise, No. 90-1070 (8th Cir.  Sept. 17, 1992).  We thus affirm the district court.  See 8th Cir.  R. 47B.